Citation Nr: 1728474	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran had Honorable, active-duty military service from July 1977 to July 1980 in the United States Army.  Additionally, the Veteran served honorably in the U.S. Coast Guard from December 1982 to April 1991.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an October 2012 statement, the Veteran indicated that he could not retain employment because of symptoms associated with a service-connected disorder (diabetes mellitus).  In November 2013, the Veteran completed a formal application for TDIU.  The Board has took jurisdiction over this TDIU claim pursuant to Rice v. Shinseki, 22 Vet App 447 (2009).  Because the Veteran's TDIU claim is essentially a component of higher ratings for his service-connected diabetes mellitus (and related disabilities), Board jurisdiction is necessary.  Id.  In a November 2013 rating decision, the St. Petersburg RO granted a 100 percent disability rating for generalized anxiety disorder with major depression not specified, effective November 8, 2013.  Therefore, the Veteran's TDIU issue currently before the Board is limited to the period prior to November 8, 2013.

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in December 2011.  The Veteran, through his representative, also submitted an Informal Hearing Brief (IHP) in May 2017.  The hearing transcript and IHP are a part of the Veteran's claims file.  

In December 2013, the Board did not have sufficient information before it to properly consider the effective date for the Veteran's TDIU claim.  Consequently, the Board remanded the file to the Agency of Original Jurisdiction (AOJ) for further development.  With the resultant, substantial development complete, the Board can move forward with the analysis and decision found below.

FINDING OF FACT

Prior to November 8, 2013, the Veteran was not unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The TDIU criteria for an effective date before November 8, 2013 have not been satisfied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b). 

In this case, appropriate VCAA notice was provided in a February 2015 VA letter.  Additionally, the Veteran received VCAA notice and guidance in November 2011 and July 2011 letters, which provided information concerning an increased disability rating.  Prior to the applicable, 2009 RO decision, the Veteran received VCAA notice in August 2009. 

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran was afforded a hearing before the Board in December 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal at that time to the Veteran, and the Veteran testified as to the impact of his diabetes on his functional capabilities.  At the time of the hearing, it was not apparent that a TDIU claim was on appeal.  In any event, the Veteran did provide sufficient testimony as to the impairments caused by his disabilities at that time.  Ultimately, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.

Regarding the duty to assist, the St. Petersburg RO has obtained service treatment records (STRs), disability records from the Social Security Administration (SSA), and post-service treatment records from the identified VA and non-VA providers.  In addition, VA medical opinions were completed in March & June 2016.  In other words, there was requisite, substantial compliance with the December 2013 remand directive for the Veteran's TDIU claim.  See Stegall v. West, 11 Vet. App. 268 (1998). 

 Accordingly, the Board finds that no further development is needed to meet the VCAA notification and assistance requirements.



 II. Analysis

The Board must review the claims file in a liberal manner to identify and adjudicate all reasonably raised claims.  Norris v. West, 12 Vet.App. 413, 417 (1999). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience; but, the Board may not consider the Veteran's age or any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16 (a). 

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

After considering the evidence of record, under the laws and regulations as set forth above, the Board finds the criteria for establishing a TDIU prior to November 8, 2013 are not met.  

On June 20, 2011, the threshold criteria for VA consideration of schedular TDIU were satisfied. 38 C.F.R. 4.16 (a).  However, the evidence does not show that the Veteran was unemployable due to his service-connected disabilities prior to November 8, 2013.  During the Veteran's December 2011 Board hearing, the testified that he was gainful employment at Macy's working in the human resources department.  Regardless, the Board must now consider the period between the increased rating claim (August 2009) and the RO's full TDIU grant (November 2013).

In his October 2012 Statement in Support of Claim, the Veteran identified how his service-connected disabilities affected his employment.  In this regard, although the Veteran's diabetes may have caused some interference with functioning, the competent and probative evidence does not establish that his diabetes (or any service-connected disabilities) was so severe as to have rendered him incapable of performing the physical and mental acts required by employment.  In fact, the evidence reveals that leave management and paid time off was the cause for the Veteran's employment loss on August 20, 2012.   

Since the Veteran's Board hearing testimony confirms that he maintained employment until August 2012, the Board's analysis for satisfaction of the TDIU criteria is limited to the August 2012 to November 2013 window in time.

While satisfying its VCAA duty to assist, VA collected the Veteran's SSA records.  Within these records is found additional evidence regarding the Veteran's various disabilities, and their impact on his employment during the fourteen month window the Board must now consider. 

In September 2013, the Veteran filed an SSA disability claim.  Among the disabilities alleged in that SSA application were service-connected, VA disabilities and nonservice-connected conditions, including sleep apnea and narcolepsy.  While reviewing the SSA claims file, the Board finds discussion of these two nonservice-connected disabilities important.   

Within the discussion of these nonservice-connected disabilities, a February 2014 SSA notation is especially important.  In the SSA document, the Veteran reported that his narcolepsy resulted in, "nodding off at work (i.e. sitting in a meeting)" suggesting that his nonservice connected sleep disorder had a significant impact on his employability.
 
Moving beyond the SSA records, the Board finds the evidence does not show that the Veteran's service-connected disabilities did not render him unemployable prior to November 8, 2013.  In March 2016, a VA physician opined that, "the Veteran's unemployability prior to November 8, 2013 is less likely than not (less than 50 percent) due to the service connected [physical] disabilities . . .."  In the doctor's rationale, he provided requisite explanation for how he arrived at this conclusion for each of the Veteran's service-connected disabilities.  Specifically, the examiner noted that the Veteran's service connected erectile dysfunction and eye disabilities did not impact his ability to work.  It was noted that the Veteran's diabetes mellitus was managed by oral hypoglycemic agents in November 2013 and he had episodes of ketoacidosis or hypoglycemia less than 2 times per month necessitating visits with his health care provider.  It was further noted that his diabetes mellitus did not impact his ability to work.  Further, it was noted that upon examination in November 2013, the Veteran's upper and lower muscle strength was normal with no atrophy noted and normal reflexes and sensation.  Thus, the 2016 examiner opined that the Veteran's neuropathies did not impact his ability to work.  

When the Veteran's Generalized Anxiety Disorder with Major Depression was addressed, the March 2016 examiner acknowledged that mental health issues were outside of his area of expertise.  Thus, the RO obtained an opinion from a VA psychologist in June 2016.  

The June 2016 VA psychologist opined, "there is less tha(n) 50 percent probability that prior to November 8, 2013, the Veteran was unable to obtain and retain substantially gainful employment based on the service connected generalized anxiety disorder with major depression (NOS)."  The psychiatrist labeled that the Veteran's depressive disorder as mild.  The psychiatrist repeated her earlier, November 2013 conclusion, "(b)ased solely on his service connected Anxiety Disorder he would be able to perform the duties associated with physical or sedentary employment." 

The Board finds that the March 2016 and June 2016 medical opinions represent significant, requisite compliance with the December 2013 Board remand.  The opinions were rendered after the examiners had reviewed the Veteran's VA treatment records, CPRS, BVMS, Capri, Vista, and relevant work history.  And, the VA examiners provided adequate support for the conclusion reached.

Significantly, the Board notes that there are no medical opinions or evidence of record prior to November 8, 2013 that demonstrates that Veteran's service-connected disabilities precluded gainful employment.  The only evidence that would support a conclusion of non-employability, because of service-connected disabilities, is the Veteran's averment that he could not obtain and/or maintain employment.  As indicated earlier, contradictory statements in the record lead the Board to question the credibility of contentions on this subject.

In sum, the Board finds that there was no pending or unadjudicated formal or informal claim for a TDIU prior to November 8, 2013, and it is not factually ascertainable that the Veteran met the requirements for a TDIU schedular basis within the one year prior to November 8, 2013.  Thus, the proper effective date for the award of TDIU is November 8, 2013.

(CONTINUED ON NEXT PAGE)
 
ORDER

Entitlement to a TDIU prior to November 8, 2013, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


